DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Applicant’s election, without traverse, of Group I, claims 1-4, 6-11, 17-18, 33 and 37, drawn to a nucleic acid comprising an engineered KCNA1 gene, and election of species of cell type specific promoter in claims 4 and 6, and an integrase-deficient lentiviral vector in claims 10 and 18, in the reply filed on 10/05/2022 are acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-15 and 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim.

Rejoinder
The restriction requirement between Groups I and III, as set forth in the Office action mailed on 8/05/2022, has been reconsidered in view of the prior art. The restriction requirement between Groups I and III is hereby withdrawn. Claims 22, 24-26 and 28, directed to previously non-elected Group III are no longer withdrawn from consideration.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
Claims 1-4, 6-15, 17-18, 22, 24-26, 28, 30-31, 33 and 37 are pending. Claims 5, 16, 19-21, 23, 27, 29, 32 and 34-36 are canceled. Claims 3-4, 6-7, 9, 12, 14-15, 17-18, 22, 24-26, 28, 30-31, 33 and 37 are amended. Claims 12-15 and 30-31 are withdrawn.  Claims 1-4, 6-11, 17-18, 22, 24-26, 28, 33 and 37 are under current examination.

Priority
This application claims benefit as a 371 of PCT/EP2018/065953 (filed on 06/15/2018), and claims benefits from foreign application GB1709551.4 (filed on 06/15/2017). The instant application has been granted the earliest benefit date, 06/15/2017, from the foreign application GB1709551.4. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/06/2020, 04/08/2021 and 04/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. The corresponding signed and initialed PTO forms 1449 have been mailed with this action.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-11, 17-18, 22, 24-26, 28, 33 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 encompasses a genus of expression vectors comprising an engineered KCNA1 gene encoding an edited Kv1.1 potassium channel that has an amino acid sequence having at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 2 and comprises I400V mutation, while the specification only discloses a limited number of species of said genus including the above I400V mutation and a Y379V mutation. 
Dependent claims 4 and 6-8 encompass a genus of expression vectors of an edited Kv1.1 potassium channel comprising a cell type specific promoter, which is specific for pyramidal neurons, which is a human CAMK2A promoter, which has a nucleotide sequence shown in SEQ ID NO: 3 or having at least 80% identity to the nucleotide sequence shown in SEQ ID NO: 3.
Dependent claims 9-11 encompass a genus of expression vectors of an edited Kv1.1 potassium channel wherein the vector is a viral vector, which is a lentiviral vector, which has a nucleotide sequence having at least 95% identity to the nucleotide sequence of SEQ ID NO: 9. 
Independent claim 17 encompasses a genus of viral particles comprising a single stranded RNA molecule encoding an edited Kv1.1 potassium channel that has an amino acid sequence having at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 2 and comprises I400V mutation, while the specification only discloses a limited number of species of said genus including the above I400V mutation and a Y379V mutation.
Dependent claim 18 encompasses a genus of kits comprising the expression vectors of an edited Kv1.1 potassium channel and one or more packaging and envelope expression vectors.
Dependent claim 22, 24-26 and 28 encompass a method of treatment of a neurological disorder by a genus of viral particles with genome encoding an edited Kv1.1 potassium channel. 
Dependent claim 33 encompasses a genus of cells comprising the expression vectors of an edited Kv1.1 potassium channel. 
Independent claim 37 encompasses a genus of nucleic acids comprising an engineered KCNA1 gene encoding an edited Kv1.1 potassium channel that has an amino acid sequence having at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 2 and comprises I400V mutation, while the specification only discloses a limited number of species of said genus including the above I400V mutation and a Y379V mutation.
Under the written description guidelines (see MPEP 2163) the Examiner is directed to determine whether one skilled in the art would recognize that the Applicant was in possession of the claimed invention as a whole at the time of filing.  The following considerations are critical to this determination.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.   An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
            Accordingly, to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.
ACTUAL REDUCTION TO PRACTICE
In regard to claim 1 encompassing a genus of expression vectors comprising an engineered KCNA1 gene encoding an edited Kv1.1 potassium channel that has an amino acid sequence having at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 2 and comprises I400V mutation, the specification only discloses the above I400V mutation and a Y379V mutation. 
The function of the Kv1.1 potassium channel is very sensitive to its structure and amino acid sequence. In fact a single amino acid mutation could result in a significant functional change as the Applicant points out in the specification (e.g. I400V or Y379V) (page 5 line 25 and page 6 line 37). Nevertheless, D’Adamo et al (Front. Cell. Neurosci. 2015; 9:317. PTO-892) teaches 28 missense point mutations of the Kv1.1 potassium channel identified from human EA1 patients and 20 of them lead to loss of function or reduction of surface expression of the potassium channel. The amino acid sequence in SEQ ID NO: 2 contains 495 amino acids, so the limitation of 90% identity to that sequence in claim 1 allows up to 49 amino acids to be mutated to any amino acid at any position and in any combination. It would be reasonably expected that a large amount of those mutations would cause loss of function of the potassium channel thus negate the purpose of the Invention to treat neurological disorders. 
In regard to dependent claims 4 and 6-8 encompassing a genus of expression vectors of an edited Kv1.1 potassium channel comprising a cell type specific promoter, which is specific for pyramidal neurons, which is a human CAMK2A promoter, which has a nucleotide sequence shown in SEQ ID NO: 3 or having at least 80% identity to the nucleotide sequence shown in SEQ ID NO: 3, the specification only discloses the above I400V mutation and a Y379V mutation in the Kv1.1 potassium channel. Furthermore, Applicant only discloses a 1.3 kb human CAMK2A promoter sequence as shown in SEQ ID NO: 3 and does not disclose any other sequence having at least 80% identity to that sequence with the ability to drive neuronal cell specific expression. 
In regard to dependent claims 9-11 encompassing a genus of expression vectors of an edited Kv1.1 potassium channel wherein the vector is a viral vector, which is a lentiviral vector, which has a nucleotide sequence having at least 95% identity to the nucleotide sequence of SEQ ID NO: 9, the specification only discloses the above I400V mutation and a Y379V mutation in the Kv1.1 potassium channel.
In regard to independent claim 17 encompassing a genus of viral particles comprising a single stranded RNA molecule encoding an edited Kv1.1 potassium channel that has an amino acid sequence having at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 2 and comprises I400V mutation, the specification only discloses the above I400V mutation and a Y379V mutation in the Kv1.1 potassium channel.
In regard to dependent claim 18 encompassing a genus of kits comprising the expression vectors of an edited Kv1.1 potassium channel and one or more packaging and envelope expression vectors, the specification only discloses the above I400V mutation and a Y379V mutation in the Kv1.1 potassium channel.
In regard to dependent claim 22, 24-26 and 28 encompassing a method of treatment of a neurological disorder by a genus of viral particles with genome encoding an edited Kv1.1 potassium channel, the specification only discloses the above I400V mutation and a Y379V mutation in the Kv1.1 potassium channel.
In regard to dependent claim 33 encompassing a genus of cells comprising the expression vectors of an edited Kv1.1 potassium channel, the specification only discloses the above I400V mutation and a Y379V mutation in the Kv1.1 potassium channel.
In regard to independent claim 37 encompassing a genus of nucleic acids comprising an engineered KCNA1 gene encoding an edited Kv1.1 potassium channel that has an amino acid sequence having at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 2 and comprises I400V mutation, the specification only discloses the above I400V mutation and a Y379V mutation in the Kv1.1 potassium channel.
Accordingly, Applicant did not demonstrate a reduction to practice a genus of an edited Kv1.1 potassium channel that has an amino acid sequence having at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 2, nor did Applicant adequately set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that Applicant was in possession of the claimed genus of an edited Kv1.1 potassium channel that has an amino acid sequence having at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 2 with the ability to express a functional channel and treat neurological disorders. 
DISCLOSURE OF STRUCTURE
The Applicant has provided only 2 point mutations (I400V and Y379V) and no other mutations of an edited Kv1.1 potassium channel that has an amino acid sequence having at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 2. Certainly, with mutation kit or the help of a commercial company, a skilled artisan could make an edited Kv1.1 potassium channel that has an amino acid sequence having at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 2. However, the prior art of D’Adamo et al teaches the majority of the mutations actually cause loss of function of the Kv1.1 potassium channel. Furthermore, neither the specification nor the art indicate a relationship between the structure of the claimed genus of an edited Kv1.1 potassium channel that has an amino acid sequence having at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 2 and the ability to treat a neurological disorder.  
SUFFICIENT RELEVANT IDENTIFYING CHARACTERISTICS
As mentioned in above, the protein and gene encoding for Kv1.1 potassium channel were known in the prior art, and the skilled artisan could edit a Kv1.1 potassium channel that has an amino acid sequence having at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 2.
The breadth of the claims encompass a genus of an edited Kv1.1 potassium channel that has an amino acid sequence having at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 2 with the ability to treat a genus of neurological disorders, yet the present specification provides no guidance nor description of which modification would result in the ability to treat which neurological disorder, therefore the skilled artisan would not know what rational approach to take to make the claimed genus of edited Kv1.1 potassium channels with any predictable outcome on the ability to express a functional channel and treat neurological disorders. Therefore, it is incumbent on the applicant to provide this nexus between structure and function, in order to be given credit for possession of the claimed genus of edited Kv1.1 potassium channels.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
The method of making the claimed invention is not well established. Although the making of the claimed edited Kv1.1 potassium channels was known in the state of the art, one of skill in the art would neither expect nor predict the appropriate functional change in the ability to express a functional channel and treat neurological disorders according to the claimed genus of edited Kv1.1 potassium channels. 
With respect to the natural mutations discovered in episodic ataxia type 1 (EA1) patients, D’Adamo et al teaches 30 mutations including point mutations and truncations in Kv1.1 potassium channel, 20 of the mutations have loss of function or reduction of surface expression of the channel. In regard to Kv1.1 potassium channel editing, Bhalla et al (Nature Structural & Molecular Biology, 2004, 11(10): 950-956. Cited in IDS 10/06/2020) teaches I400V mutation by RNA-editing (Fig 1) results in a 20-fold increase in the recovery rate (fig. 3C, page 952, col 1, line 1), and measurements of this mutation may reveal informative differences in ALS patients (page 955, col 1, line 2). 
	Accordingly, among the genus of edited Kv1.1 potassium channels, only I400V mutation is described as having the ability to reliably express a functional channel and treat a neurological disorder. 
Applicant has claimed a genus of edited Kv1.1 potassium channels that have an amino acid sequence having at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 2 with the ability to express a functional channel and treat a genus of neurological disorders, yet the specification has not disclosed such mutations, has not set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that Applicant was in possession of the claimed genus of edited Kv1.1 potassium channels that have an amino acid sequence having at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 2. Furthermore, the state of the art indicated that making the claimed genus of edited Kv1.1 potassium channels is not well established with respect to reliably expressing a functional channel and having the claimed function in treating neurological disorders and it would require undue experimentation to do so, and one of skill in the art would neither expect nor predict the appropriate functional change with respect to reliably expressing a functional channel and having the ability to treat neurological disorders according to the claimed genus of edited Kv1.1 potassium channels beyond those described in the prior art (i.e. I400V mutation).
CONCLUSION
Therefore, the Examiner concludes that there is insufficient written description of the instantly claimed genus of edited Kv1.1 potassium channels that have an amino acid sequence having at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 2. Specifically, there is limited description of the structure-function relationship between the claimed genus of edited Kv1.1 potassium channels and their ability to express a functional channel and treat neurological disorders, and the Examiner further concludes a skilled artisan would find the specification inadequately describes the claimed genus of edited Kv1.1 potassium channels.


Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating neurological disorders associated with neuronal hyperexcitability by administration of the viral particle encoding an edited Kv1.1 potassium channel, does not reasonably provide enablement for treating any type of neurological disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
SCOPE OF THE INVENTION 
The breadth of claim 22 encompasses a genus of neurological disorders that can be treated by administering the viral particle encoding an edited Kv1.1 potassium channel.  Since the specification does not define the neurological disorders (only shows non-limiting examples in page 13, line 27), the term neurological disorder is given the broadest reasonable interpretation according to the field of art. In the prior art of National Library of Medicine on neurologic diseases (downloaded from https://medlineplus.gov/neurologicdiseases.html, downloaded on 11/15/2022, published in 2014. PTO-892), it teaches there are more than 600 neurological diseases including major types like diseases caused by faulty genes, problems with the nervous system development, degenerative diseases, diseases of the blood vessels, injuries to the spinal cord, brain cancers, and infections. As discussed supra, the specification fails to describe the genus of neurological disorders and would require undue experimentation to discover these neurological disorders that can be treated by administering the viral particle of an edited Kv1.1 potassium channel.  The specification only discloses and provides guidance for treating neurological disorders associated with neuronal hyperexcitability like epilepsy by administering the viral particle encoding an edited Kv1.1 potassium channel (Example in page 26-30).  
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: “Enablement is not precluded by the necessity for some 'experimentation.'”  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2)  the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
The office has analyzed the specification in direct accordance to the factors outlined in In re Wands. MPEP 2164.04 states: "[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection." These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform "undue experimentation" to use the invention and therefore, Applicant's claims are not enabled commensurate with the scope of the invention.  
ACTUAL REDUCTION TO PRACTICE
In regard to claim 22, encompassing a genus of neurological disorders that can be treated by administering the viral particle encoding an edited Kv1.1 potassium channel, the specification only provides a working example for treating neurological disorders associated with neuronal hyperexcitability like epilepsy, but does not provide guidance for or a working example for treating any other neurological disorders mentioned above. The absence of working examples directed to treating other types of neurological disorders necessitates further experimentation.  Therefore, the specification does not provide sufficient guidance on how to use the claimed viral particle encoding an edited Kv1.1 potassium channel to treat any type of neurological disorders.
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
The state of the art of Bhalla et al teaches that the claimed edited I400V mutation of Kv1.1 potassium channel may be used in treating neurological disorders associated with neuronal hyperexcitability (page 954, last para) due to the functional change in the Kv1.1 potassium channel caused by the I400V mutation (Fig 3C), but does not teach it could be used in any type of neurological disorders. As mentioned above in the prior art, there are more than 600 neurological diseases including major types like diseases caused by faulty genes, problems with the nervous system development, degenerative diseases, diseases of the blood vessels, injuries to the spinal cord, brain cancers, and infections. Consequently, there is ample reason to conclude that there would be a high degree of unpredictability in using an edited Kv1.1 potassium channel to treat any type of the above neurological disorders of the instant invention.
Since the prior art at the effective filing date of the present application did not provide guidance for treating any type of neurological disorders using an edited Kv1.1 potassium channel, it is incumbent upon the instant specification to do so. The physiological art is recognized as unpredictable (MPEP 2164.03). As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires: “That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.” Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maize!.). In view of the foregoing, due to the lack of sufficient guidance provided by the specification regarding the issues set forth above, the state of the relevant art, and the breadth of the claims, it would have required undue experimentation for one skilled in the art to use the instant broadly claimed invention. 
CONCLUSION
Since the art only teaches that the claimed edited I400V mutation of Kv1.1 potassium channel may be used in treating neurological disorders associated with neuronal hyperexcitability, but is highly unpredictable with respect to other types of neurological disorders, and the specification does not provide ample guidance with respect to achieving the unexpected results, one would be burdened with undue experimentation to use the claimed invention for therapeutic purposes on any other types of neurological disorders. 
 In conclusion, given the breadth of the claim 22 and the limited scope of the specification, an undue quantity of experimentation is required to make and use the invention beyond the scope of treating neurological disorders associated with neuronal hyperexcitability with the edited Kv1.1 potassium channel.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the cell type specific promoter" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 is rejected as being dependent on claim 7.
Claim 7 should be changed to be dependent on claim 4. It is examined as so.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 9-10, 17-18, 22, 24-26, 28, 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wykes et al (Science Translational Medicine. 2012, 4(161): 161ra152. Cited in IDS 10/06/2020) in view of Bhalla et al (Nature Structural & Molecular Biology, 2004, 11(10): 950-956, cited in IDS 10/06/2020, and also NCBI reference sequence NP_000208.2, PTO-892) and Guild et al (US patent US 10,463,751 B2. PTO-892). 
Claims 1-2, 17 and 37 are directed to an expression vector, a viral particle, and a nucleic acid comprising an engineered KCNA1 gene encoding an edited Kv1.1 potassium channel. 
Wykes teaches a gene therapy method in treating epilepsy using a Kv1.1-expressing lentivirus (title, abstract). Wykes teaches an expression vector of human Kv1.1 lentiviral construct, high-titer Kv1.1 lentivirus (a viral particle comprising a single stranded RNA molecule encoding a KCNA1 gene) and a nucleic acid of KCNA1 within the expressing vector pCDH1-CMV-KCNA1-EF1-copGFP (page 7, “Lentivirus production” paragraph). Wykes teaches the KCNA1 gene is operably linked to a CMV promoter (see expression vector above) which is well known to be suitable to drive expression of the Kv1.1 in human cells.  Wykes teaches a wild type human KCNA1 gene encoding a wild type human Kv1.1 potassium channel. The amino acid sequence of human Kv1.1 potassium channel is listed in NCBI reference sequence NP_000208.2 (UniProtKB/Swiss-Prot Q09470) (attached to this action as an NPL), which is 99.8% identical to the amino acid sequence shown in instant SEQ ID NO: 2, with the only difference being I400 in Wykes’ vs. V400 in instant SEQ ID NO: 2 (see SCORE search 11/09/2022, .rup file. Result #1). 
However, Wykes does not teach an edited Kv1.1 potassium channel with valine at position 400 as shown in SEQ ID NO: 2. 
Bhalla teaches an RNA-editing-modified human Kv1.1 where the isoleucine at position 400 in wild type Kv1.1 is recoded to a valine (I400 to V400 mutation) (Fig. 1), thus teaches the amino acid sequence shown in instant SEQ ID NO: 2 (see SCORE search 11/09/2022, .rup file. Result #1, where the only difference is an I400 in wild type vs. a V400 in instant SEQ ID NO: 2). This I400V single amino acid mutation results in a 20-fold increase in the recovery rate (fig. 3C, page 952, col 1, line 1) and may be useful in neurological disorders associated with neuronal hyperexcitability (page 954, last para).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the expression vector, the viral particles and the nucleic acid comprising a KCNA1 gene encoding Kv1.1 potassium channel driven by a CMV promoter disclosed by Wykes, by substituting the wild type Kv1.1 potassium channel with an I400 to V400 mutation disclosed by Bhalla to improve the method of gene therapy with a reasonable expectation of success. Since Bhalla teaches the I400V mutation results in a 20-fold increase in the recovery rate and may be useful in neurological disorders associated with neuronal hyperexcitability, one of ordinary skill in the art would have been motivated to make these modifications in order to provide more active Kv1.1 potassium channel protein in treating epilepsy.
However, Wykes does not teach an engineered KCNA1 gene with a nucleotide sequence having at least 90% sequence identity to SEQ ID NO: 1.
Guild teaches modified polynucleotides for the production of proteins. Guild teaches the nucleotide sequence may be codon optimized to achieve one or more goals such as ensuring proper folding and increase mRNA stability, and also teaches several codon optimization tools (col 40, last para). Guild teaches a cDNA sequence of KCNA1 in Guild’s SEQ ID NO: 9261, which is 92% identical to the instant SEQ ID NO: 1 (see SCORE search 11/09/2022, .rni file. Result #2, matches 1367 out of 1488). Thus Guild teaches an engineered KCNA1 gene with a nucleotide sequence having at least 90% sequence identity to the instant SEQ ID NO: 1. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the expression vector, the viral particles and the nucleic acid comprising a KCNA1 gene encoding Kv1.1 potassium channel driven by a CMV promoter disclosed by Wykes, by substituting the wild type nucleic acid sequence with a codon optimized sequence disclosed by Guild to improve the method of gene therapy with a reasonable expectation of success. Since Guild teaches the codon optimization can increase mRNA stability, one of ordinary skill in the art would have been motivated to make these modifications in order to achieve higher production of Kv1.1 potassium channel protein in treating epilepsy. 
With respect to claims 9-10 and 18, directed to a viral vector, a lentiviral vector and a kit with other viral packaging vectors, Wykes teaches a viral and a lentiviral expressing vector of pCDH1-CMV-KCNA1-EF1-copGFP, and transfer vectors p8.91 (gag/pol expressor) and pMD.G (VSVG expressor) (page 7, “Lentivirus production” paragraph). Furthermore, in regard to generating the kit of claim 18, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined said components disclosed by Wykes into a kit with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so for the purposes of convenience and economy. Furthermore, nonfunctional printed matter (i.e., instructions) do not distinguish a claimed product from an otherwise identical prior art product, unless there exists a new and unobvious functional relationship between the printed matter and the substrate (MPEP § 2112.01, III).
With respect to claims 22, 24-26 and 28, directed to a method of treating a neurological disorder, Wykes teaches a gene therapy method in treating epilepsy using a Kv1.1-expressing lentivirus in a rat epilepsy model where “tetanus toxin injection induces a long-lasting increase in the intrinsic excitability of neurons in the epileptic focus” (abstract, Fig 2, page 2, col 2, end of para 2) (related to claims 22 and 24-26). In regard to chronic pain in claim 28, Wykes teaches in Discussion that “enhanced intrinsic excitability has also been reported in models of neuropathic pain. Kv1.1 overexpression may thus be effective in other disorders characterized by excessive neuronal firing as well as in a wide range of epilepsy etiologies” (page 7, col 1, end of para 1). Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of treating epilepsy with Kv1.1-expressing lentivirus disclosed by Wykes, by substituting the epilepsy with neuropathic pain taught by Wykes to make a therapeutic method with a reasonable expectation of success. Since neuropathic pain has similar enhanced intrinsic neuronal excitability as epilepsy does (taught by Wykes), one of ordinary skill in the art would have been motivated to make this modification in order to apply Kv1.1-expressing lentivirus to treat neuropathic chronic pain. 
 With respect to claim 33, directed to a cell comprising the expression vector, Wykes teaches 293FT cells for transfection of expression vector and production of viral particles. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wykes et al (Science Translational Medicine. 2012, 4(161): 161ra152. Cited in IDS 10/06/2020) in view of Bhalla et al (Nature Structural & Molecular Biology, 2004, 11(10): 950-956, cited in IDS 10/06/2020, and also NCBI reference sequence NP_000208.2, PTO-892) and Guild et al (US patent US 10,463,751 B2. PTO-892), as applied to claim 1 above, and further in view of Dittgen et al (PNAS, 2004, 101(52): 18206-18211, PTO-892). 
Claim 4 is directed to a cell type specific promoter and claim 6 is directed to the promoter being specific for pyramidal neurons. 
Wykes teaches a CMV promoter (page 7, “Lentivirus production” paragraph). 
However, Wykes, Bhalla and Guild do not teach a cell type or a pyramidal neuron specific promoter. 
Dittgen teaches a lentiviral vector comprising mouse CaMK2A promoter to perform neuronal cell type specific imaging. Dittgen compares several fragments of mouse CaMK2A promoter (0.4kb, 1.3kb and 2.4kb) (Table 1) and teaches the 1.3kb fragment of CaMK2A promoter drives highest expression (Fig. 1b) and the expression is pyramidal neuron-specific (page 18210 last para to page 18211 first 2 para). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the expression vector comprising a KCNA1 gene driven by a CMV promoter disclosed by Wykes, Bhalla and Guild, by substituting ubiquitous CMV promoter with a pyramidal neuron-specific promoter disclosed by Dittgen with a reasonable expectation of success. Since Wykes teaches a method to treat epilepsy and “the optogenetic attenuation of seizure activity raises the possibility that chronic inhibition of a subset of pyramidal cells would have a long-lasting antiepileptic effect” (page 3, col 2, para 3, line 1), one of ordinary skill in the art would have been motivated to make this modification in order to achieve pyramidal neuron-specific Kv1.1 potassium channel expression for a long-lasting antiepileptic effect with minimal side effect. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wykes et al (Science Translational Medicine. 2012, 4(161): 161ra152. Cited in IDS 10/06/2020) in view of Bhalla et al (Nature Structural & Molecular Biology, 2004, 11(10): 950-956, cited in IDS 10/06/2020, and also NCBI reference sequence NP_000208.2, PTO-892), Guild et al (US patent US 10,463,751 B2. PTO-892) and Dittgen et al (PNAS, 2004, 101(52): 18206-18211, PTO-892), as applied to claims 1 and 4 above, and further in view of Wang et al (Mol Biol Rep. 2008, 35:37–44, PTO-892, and also sequence comparison attached as an NPL, PTO-892). 
Claim 7 is directed to a human CAMK2A promoter and claim 8 is directed to the promoter sequence being 80% identical to SEQ ID NO: 3.
As discussed above, Wykes teaches a CMV promoter.
Dittgen teaches a 1.3kb fragment of mouse CaMK2A promoter which drives highest expression (Fig. 1b) and pyramidal neuron-specific expression (page 18210 last para to page 18211 first 2 para).
However, Wykes, Bhalla, Guild and Dittgen do not teach a human CAMK2A promoter with the sequence in SEQ ID NO: 3 or having at least 80% identity.
Wang teaches cloning of human CAMK2A promoter and identifies retinoic acid responsive elements and transcriptional silencer in human CAMK2A promoter (title, abstract, Fig. 3). Wang teaches the nucleotide sequence of the 5’ flanking region of human alphaCaMKII gene has been submitted to GenBank database with GenBank Accession No. DQ399941 (Fig. 1 legend). Comparison of this human CAMK2A promoter sequence with the instant SEQ ID NO: 3 reveals 98.1% identity (see comparison file attached with this action as an NPL), thus Wang teaches a human CAMK2A promoter with a sequence having at least 80% identity as the sequence shown in the instant SEQ ID NO: 3.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the expression vector comprising a KCNA1 gene driven by a mouse CaMK2A promoter disclosed by Wykes, Bhalla, Guild and Dittgen, by substituting the mouse CaMK2A promoter with a human CAMK2A promoter disclosed by Wang with a reasonable expectation of success. Since Dittgen teaches the 1.3kb fragment of mouse CaMK2A promoter drives highest expression and pyramidal neuron-specific expression (see above) and Wang teaches the human CAMK2A promoter is highly conservative to mouse promoter (Wang, Fig 1), one of ordinary skill in the art would have been motivated to make this modification in order to achieve optimized pyramidal neuron-specific Kv1.1 potassium channel expression in human cells or tissues and to facilitate the future application in human patients. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, the prior art does not teach nor reasonably suggest an expression vector comprising the codon optimized nucleic sequence encoding human KCNA1 of SEQ ID NO: 1. 
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a)/(b)  or pre-AIA  35 U.S.C. 112, 1st/2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The closest prior art is Cohen et al (WO2012027358, PTO-892) that teaches a lentiviral sequence containing a voltage indicating protein-GFP fusion protein (Cohen SEQ ID NO: 56), where the sequences 238-2556 and 5432-6335 in Cohen SEQ ID NO: 56 are highly similar to the instant SEQ ID NO: 9 with best local similarity being 73.8% (see SCORE search 11/09/2022, .rng file. Result #5). Since a lentiviral vector modified with a human CAMK2A promoter and a KCNA1 codon optimized cDNA insertion has been discussed above, a combined sequence comprising the lentiviral sequence fragments taught by Cohen (238-2556 and 5432-6335 in Cohen SEQ ID NO: 56) and the human CAMK2A promoter sequence taught by Wang (GenBank Accession No. DQ399941, see above), and the codon optimized cDNA sequence of KCNA1 taught by Guild (Guild’s SEQ ID NO: 9261, see above) is generated and compared to the instant SEQ ID NO: 9 in NCBI Blast. There are 3 ranges of sequence with high similarity (1-2154, 2173-5706 and 5719-5827) with a total of 5644 nucleotides matching the 6027 nucleotides in instant SEQ ID NO: 9, so the combined sequence as taught by prior arts has 93.6% identity to the sequence in instant SEQ ID NO: 9 (see NCBI Blast alignment attached as an NPL, PTO-892). Thus, the prior art does not teach nor reasonably suggest a lentiviral vector comprising a nucleotide sequence having at least 95% identity to the nucleotide sequence of SEQ ID NO: 9. 
  
Conclusion
No claims are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianjian Zhu whose telephone number is (571)272-0956. The examiner can normally be reached M - F 8:30AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANJIAN ZHU/Examiner, Art Unit 1631                                                                                                                                                                                                        

	
/ARTHUR S LEONARD/Examiner, Art Unit 1631